The petition of the Special Master for the payment of an additional fee is granted and the parties are ordered to make additional payments totaling $50,000 to Simon H. Rif-kind, Esquire, Special Master, on account of the fee to be awarded by this Court as compensation for his services as Special Master. Such payments are to be made in the following proportions: Arizona, 28%; California, 28%; United States, 28%; Nevada, 12%; New Mexico, 2%; and Utah, 2%. This order is subject to such further award, allowance or division of costs or fees as this Court may deem proper for his past or future services.
The Chief Justice took no part in the consideration or decision of this petition.